Citation Nr: 0921513	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  99-11 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
operative bilateral testicular disorder, including scrotal 
orchidopexy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran served on active duty from May 1974 to October 
1973 and from July 1977 to February 1979.  

This appeal arises from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The April 1999 
rating decision denied the veteran's request to reopen his 
claim for service connection for post operative bilateral 
testicular disorder, including scrotal orchidopexy residuals, 
and denied the claims for service connection for an acquired 
psychiatric disorder and a chronic low back disorder.  

The Board of Veterans' Appeals (Board) in a June 2003 
decision denied the veteran's request to reopen his claim for 
service connection for post operative bilateral testicular 
disorder, including scrotal orchidopexy residuals.  The 
veteran appealed that denial to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  
The Court issued a Memorandum Decision in April 2005 vacating 
the June 2003 decision and remanding the claim to the Board.  
That decision was appealed to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  In 
February 2008, the Federal Circuit in Perez v. Peake, 266 
Fed. App. 928 (Fed. Cir. 2008) affirmed the decision of the 
Court and the case was remanded for further proceedings.  

As to the issues of service connection for an acquired 
psychiatric disorder and a chronic low back disorder, in 
January 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Based on 
that decision of the Federal Circuit, the Board in June 2003 
remanded the claims for consideration by the RO prior to 
adjudicating the claims.  

The RO in a June 2004 rating decision granted service 
connection for lumbar myositis.  That decision has resulted 
in there being no case or controversy as to the issue of 
service connection for a low back disorder.  Therefore, it is 
moot.  Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

In October 2008, the Board issued a decision denying the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, including anxiety.  The issue of 
whether new and material evidence had been submitted to 
reopen the claim for service connection for post operative 
bilateral testicular disorder, including scrotal orchidopexy 
residuals was remanded by the Board.  A letter was sent to 
the Veteran in November 2008 which complied with the 
development ordered by the Board in the October 2008 remand.  
Stegall v. West, 11  Vet. App. 268 (1998). 

Therefore, the only issue remaining for appellate review at 
this time is whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for post operative bilateral testicular disorder, 
including scrotal orchidopexy residuals.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of a 
bilateral elective scrotal orchidopexy for testicular torsion 
in a December 1982 rating decision, which the Veteran did not 
appeal.  

2.  The evidence submitted since September 1982 is either 
irrelevant or cumulative and redundant.  





CONCLUSIONS OF LAW

1.  The September 1982 rating decision is final.   38 C.F.R. 
§§ 3.104, 19.153 (1982).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for post operative 
bilateral testicular disorder, including scrotal orchidopexy 
residuals.  38 C.F.R. § 3.156 (in effect prior to August 
2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

During the pendency of the veteran's appeal, regulations 
defining "new and material evidence" and clarifying the 
types of assistance VA will provide to a claimant attempting 
to reopen a previously denied claim were amended.  38 C.F.R. 
§§ 3.156(a) and 3.159(c).  The provisions of 38 C.F.R. § 
3.156 were changed only for claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. § 3.156 (2003)).  The appellant's request to reopen 
his claim was filed in September 1998.  Therefore, the 
"older" version applies.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006) the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that VA must generally 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that is to say, that 
new and material evidence is required.  The Court noted that 
the terms new and material have specific, technical meanings 
that are not commonly known to VA claimants, suggesting that 
VA should define these terms in its 38 U.S.C. § 5103(a) 
notice using the definition of new and material evidence 
provided in section 3.156(a).  Furthermore, the Court stated 
that the fulfillment of VA's obligation to identify for the 
claimant what evidence will be considered new and material 
depends on the basis of the prior, final denial.  

The RO in December 1982 explained that the Veteran had been 
treated in service for testicle pain and then had elective 
surgery, a bilateral scrotal orchidopexy.  VA genitourinary 
examination had found no significant findings.  In other 
words no evidence of any current disability.  The October 
2008 remand of the Board, and the subsequent November 2008 
letter to the Veteran and his representative, (a copy of 
which was also forwarded the attorney who represented him 
before the Court) explicitly told the Veteran that evidence 
of a current disability, not pain, but medical evidence of a 
current disorder was required to reopen the claim.  [A 
complaint of pain alone, without a diagnosed related 
disorder, does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001)].  It is also observed that the 
Court's 2005 Memorandum decision likewise identified the 
information and evidence necessary to reopen the claim, and 
that the attorney representing the Veteran before the Court 
expressed his understanding of this in his May 2004 brief to 
the Court.  The Veteran did not respond to the October 2008 
remand or the November 2008 letter.  Under these 
circumstances, no further notification appears necessary.  

With respect to the duty to assist, the records the Veteran 
authorized VA to obtain were acquired, together with his VA 
treatment records.  He was not examined in connection with 
this appeal, since new and material evidence has not been 
submitted.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (2002).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) 
(2002).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1998).  

Factual Background and Analysis.  The Veteran filed his 
original claim in September 1982 for service connection for 
"testicular pain."  The RO denied service connection for 
residuals of a bilateral elective scrotal orchidopexy for 
testicular torsion in a December 1982 rating decision.  The 
Veteran was notified in a December 1982 letter that his claim 
had been denied.  The Veteran did not file a notice of 
disagreement with the December 1982 rating decision.  The 
December 1982 rating decision is final.  38 C.F.R. §§ 3.104, 
19.153 (1982).  

In September 1998 the Veteran requested his claim be 
reopened.  An April 1999 rating decision denied his request.  
The Veteran appealed that decision to the Board.  

The evidence of record in December 1982 included the 
Veteran's service treatment records.  They revealed he was 
seen in December 1977 for a twisted left testicle.  
Intermittent left testicular torsion was diagnosed.  It was 
recommended that a bilateral elective scrotal orchiopexy be 
performed.  A clinical record cover sheet indicates it was 
performed in December 1977 and the Veteran was returned to 
duty.  A week later the Veteran returned complaining of pain.  
He was placed on a profile for five days, with no running, 
lifting over 10 pounds, and no marching or standing over 10 
minutes.  In February 1978, the Veteran again complained of 
pain in his back, abdomen and testicular region.  Examination 
of his back, scrotal area and rectum was normal.  The 
physician's assistant who saw the Veteran wrote that there 
was possibly some residual from his prior episode of torsion 
or surgery.  On service separation examination in January 
1979 his the genitourinary evaluation was noted to be normal.  
A VA examination was conducted in November 1982.  The Veteran 
complained of pain at the operation site in his testicles.  
After examining the Veteran the physician stated that no 
pathology was found.  Based on the foregoing the RO denied 
the claim as there were no significant finding on the VA 
examination.  

The evidence submitted since September 1982 consists of the 
following: Records from Dr. Jose D. Quiles Rosas and VA 
treatment records.  The records from Dr. Quiles indicate the 
Veteran had a history of an operation involving his 
testicles, and show an assessment of right testicular pain.  
The VA records include a listing of the Veteran's problems.  
These included alcohol dependence, benzodiazepine dependence, 
opioid dependence, nicotine dependence, barbiturate 
dependence, tobacco use disorder, polysubstance abuse, 
Hepatitis C, shoulder arthralgias, psychogenic arthritis 
involving the shoulder region, chronic low back pain, and a 
depressive disorder.  

The additional evidence from Dr. Quiles only show a previous 
history of the Veteran having an operation involving his 
testicles and complaints of testicular pain.  This merely 
restates facts already in the claims folder.  The VA records 
obtained do not provide any information relevant to the 
claim.  The problem list does not include any mention of 
testicular pain or any diagnosis of a disorder of the 
testicles.  

Since the additional evidence added to the file is either 
irrelevant or cumulative, it is not new and material 
evidence.  Accordingly, the appeal must be denied.  








ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a post operative bilateral 
testicular disorder, including scrotal orchidopexy residuals, 
is not reopened, and the appeal is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


